                             Case 1:21-mj-00201-GMH Document 5 Filed 02/12/21 Page 1 of 6


 AO 442 (Rev       11111)    Arrest Warrant




                                                        UNITED STATES DISTRICT COURT
                                                                                  for the

                                                                         District of Columbia

                             United States of America
                                               v.                                              Case: 1:21-mj-00201
                                                                                    )
                                                                                               Assigned to: Judge Harvey, G. Michael
                                                                                    )          Assign Date: 214/2021
                    JAMES DOUGLAS RAHM JR
                                                                                    )          Description: COMPLAINT W/ARREST WARRANT
                                                                                    )
                                                                                    )
                                                                                    )
                                      Defendant


                                                                       ARREST WARRANT
To:          Any authorized law enforcement officer


             YOU ARE COMMANDED                           to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)
                                                                                  JAMES DOUGLAS RAHM
who is accused of an offense or violation based on the following document filed with the court:

o      Indictment                 o    Superseding Indictment             o   Information         o    Superseding Information                            N Complaint
o      Probation Violation Petition                      o   Supervised Release Violation Petition                   o Violation         Notice           0 Order of the Court

This offense is briefly described as follows:

 18 U.S.c. § 1752(a){l) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
 Authority;
 18 U.S.C. § 1752(a)(2) - Knowingly and with intent to impede or disrupt the orderly conduct of Govemment business or
 official functions;
 18 U.S.c. § 1512( c)(2) - Obstruction of Justice/Congress;
 40 U.S.c. § 51 04(e)(2)(D) & (G) - Violent Entry and Disorderly Conduct on Capitol Grounds.
                                                                                                          /,                                  G. Michael Harvey
Date:              02/04/2021                                                           ____       (,_4~·_~
                                                                                                         ""'
                                                                                                         •.••'a~:j.,1-""_""'-r:               ~~~04_j_]·08·03           -05'00'
                                                                                                                      Issuing officer's       signature


City and state:                                                                           G. Michael Harvey, United States Magistrate Judge
                                              Wash in ton D.C.
                                                                                                                         Printed name and title


                                                                                Return


at
            This warrant was received on
     (city and state)       fh;J.O/    kd o[A L
                                                         (date)
                                                         q
                                                                  W   4 / dod. )
                                                                  PA;-~    .
                                                                                        ,and the person was arreste                      n    (date)      !l/ ':;;-
                                                                                                                                                                /dW= l
                                                    J    ~         .


Date:      fA / '3;/d-o 2-:--\
                                                                                                                   Arresting      officer's    Signature



                                                                                                                         Printed name and title
          Case
            Case
               1:21-mj-00201-GMH
                  2:21-mj-00235 Document
                                  Document
                                         4 5
                                           Filed
                                               Filed
                                                  02/05/21
                                                     02/12/21
                                                            Page
                                                              Page
                                                                 1 of2 3of 6


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       :          CRIMINAL
                                               :
               v.                              :
                                               :          NO. MAG NO. 21-235-M
       JAMES DOUGLAS RHAM, Jr.                 :

                              CONDITIONS OF RELEASE ORDER

                                                   BAIL

Defendant is released on bail in the amount of: $ 100,000
          x      O/R
                cash
                 secured by:
                        % cash
                        property at:
                       Clerk’s office requirements are not waived. Execute an Agreement to Forfeit
the Property stated above with a copy of the deed as indicia of ownership.

                                      PRETRIAL SERVICES

       Defendant shall report to Pretrial Services:
                  X       as directed by Pretrial Services.
                        times per week in person.
                        times per week via telephone.

      Defendant shall attend mental health services under the guidance and supervision of Pretrial
      Services.
  X Defendant shall submit to random drug testing as directed by Pretrial Services.
__X__ Defendant shall refrain from excessive use of alcohol or from any use of a narcotic drug or
      other controlled substance, as defined in Section 102 of the Controlled Substances Act, 21
      U.S.C. § 802, without a prescription by a licensed medical practitioner.
      Defendant shall undergo drug/alcohol treatment if necessary as determined by Pretrial
      Services.
      Defendant shall submit to location monitoring at the following address:


       _____________________________________________________________________


                This Court, based upon evidence that Defendant has adequate financial resources,
       finds that he/she shall pay all or part of the cost of the court-ordered monitoring program, in an
       amount to be specified by Pretrial Services.

              Curfew. You are restricted to your residence every day from_______ to ________,
       during which electronic monitoring will be in place, or as directed by the pretrial services
       office or supervising officer.
            Case
              Case
                 1:21-mj-00201-GMH
                    2:21-mj-00235 Document
                                    Document
                                           4 5
                                             Filed
                                                 Filed
                                                    02/05/21
                                                       02/12/21
                                                              Page
                                                                Page
                                                                   2 of3 3of 6


               Home Detention. You are restricted to your residence at all times except for
       employment; education; religious services; medical, substance abuse, or mental health
       treatment; attorney visits; court appearances; court-ordered obligations; or other activities
       approved in advance by the pretrial services office or supervising officer;

                Home Incarceration. You are restricted to 24-hour-a-day lock-down at your
       residence except for medical necessities and court appearances or other activities
       specifically approved by the court.

                                             PASSPORT

            X    Defendant shall surrender and/or refrain from obtaining a passport.

                                              TRAVEL

             Travel is restricted to the Eastern District of Pennsylvania.
          XX    Travel is restricted to the __Eastern District of Pennsylvania, and the District of
New Jersey. The defendant may travel to the District of Columbia only for case-related
appearances and may not enter the District of Columbia at any other time.
             Unless prior permission is granted by Pretrial Services.

                                             FIREARMS

        XX          Defendant shall surrender and/or refrain from obtaining any firearms. Any other
                firearms in any premises where the defendant resides while on supervised release must
                be removed from the premises and no firearms are to be brought into the premises
                during this period. The defendant shall execute a completed Prohibition on Possession
                of Firearms Agreement.

                                        MISCELLANEOUS

             Defendant shall have no contact with co-defendants, potential witnesses in this case,
              or individuals engaged in any criminal activity.
              Defendant must maintain present employment.
              Defendant must actively seek gainful employment.
       ______ Defendant shall undergo a mental competency evaluation.
              Defendant must reside:

                        at:

                       with: ______________________________________________
        X       Must reside at a dwelling approved by Pretrial Services.

                                    COMPUTERS/INTERNET

                The Defendant is subject to the following computer/internet restrictions which are to
             Case
               Case
                  1:21-mj-00201-GMH
                     2:21-mj-00235 Document
                                     Document
                                            4 5
                                              Filed
                                                  Filed
                                                     02/05/21
                                                        02/12/21
                                                               Page
                                                                 Page
                                                                    3 of4 3of 6


         be monitored by U.S. Pretrial Services and may include manual inspection, use of minimally
         invasive internet detection devices, and/or installation of computer monitoring software to
         insure compliance with the imposed restrictions.
                  No computer: The Defendant is prohibited from possession and/or use of any
         computers and connected devices.

                 Computer, no internet access: The Defendant is permitted use of computers or
         connected devices, but is not permitted access to the Internet (as World Wide Web, FTP sites,
         IRC servers, instant messaging).

                 Computer with internet access: The Defendant is permitted use of computers or
         connected devices, is permitted access to the internet for legitimate purposes, and is
         responsible for any fees connected with the installation and use of monitoring software.

                  Other Residents: By consent of other residents, all computers located at the address
         of record shall be subject to inspection to insure the equipment is password protected.

                     Other Restrictions:

         OTHER CONDITIONS:

         As a further condition of release, defendant shall not commit a Federal, State, or local crime
         during the period of release. The commission of a Federal offense while on pretrial release
         will result in an additional sentence of a term of imprisonment of not more than 10 years, if the
         offense is a felony; or a term of imprisonment of not more than 1 year, if the offense is a
         misdemeanor. This sentence shall be in addition to any other sentence.

         The defendant shall appear in Magistrate’s Court in the District of Columbia on
         February 19, 2021, at 1:00 PM. The defendant shall appear remotely by following the
         instructions provided for the remote connection.

         Any violation of the conditions of release may result in revocation of bail and imprisonment
         pending trial.



           s/ Albert S. Glenn
         AUSA                                                   DEFENSE ATTORNEY


         It is so ORDERED this       5th      day of February, 2021.



                                           BY THE COURT:


                                            s/Richard A. Lloret
                                           RICHARD A. LLORET
                                           UNITED STATES MAGISTRATE
Last Revised: 10/01/18
2/25/2021               Case 1:21-mj-00201-GMH       Document
                                           United States District Court5Eastern
                                                                           Filed    02/12/21
                                                                                District            Page 5 of 6
                                                                                         of Pennsylvania

                                                                                                                  CLOSED

                                   United States District Court
                          Eastern District of Pennsylvania (Philadelphia)
                   CRIMINAL DOCKET FOR CASE #: 2:21-mj-00235 All Defendants


 Case title: USA v. RAHM                                                          Date Filed: 02/05/2021
                                                                                  Date Terminated: 02/05/2021

 Assigned to: Unassigned

 Defendant (1)
 JAMES DOUGLAS RAHM                                                   represented by MYTHRI A. JAYARAMAN
 TERMINATED: 02/05/2021                                                              FEDERAL COMMUNITY DEFENDER
                                                                                     601 WALNUT STREET, SUITE 540 WEST
                                                                                     PHILADELPHIA, PA 19106
                                                                                     215-928-1100
                                                                                     Email: mythri_jayaraman@fd.org
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED
                                                                                     Designation: Public Defender or
                                                                                     Community Defender Appointment

 Pending Counts                                                                   Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                                                Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                                       Disposition
 18:1752(a)(1) - KNOWINGLY ENTERING
 OR REMAINING IN ANY RESTRICTED
 BUILDING OR GROUNDS WITHOUT
 LAWFUL AUTHORITY; 18:1752(a)(2) -
 KNOWINGLY AND WITH INTENT TO
 IMPEDE OR DISRUPT THE ORDERLY
 CONDUCT OF GOVERNMENT
 BUSINESS OR OFFICIAL FUNCTIONS;
 18:1512(c)(2) - OBSTRUCTION OF
 JUSTICE/CONGRESS; 40:5104(c)(2)(D)

https://ecf.paed.uscourts.gov/cgi-bin/DktRpt.pl?158607563617701-L_1_0-1                                               1/3
2/25/2021      Case 1:21-mj-00201-GMH       Document
                                  United States District Court5Eastern
                                                                  Filed    02/12/21
                                                                       District            Page 6 of 6
                                                                                of Pennsylvania

 & (G) - VIOLENT ENTRY AND
 DISORDERLY CONDUCT ON CAPITOL
 GROUNDS



 Plaintiff
 USA                                                                  represented by ALBERT S. GLENN
                                                                                     U.S. DEPARTMENT OF JUSTICE
                                                                                     615 CHESTNUT STREET
                                                                                     SUITE 1250
                                                                                     PHILADELPHIA, PA 19106-4476
                                                                                     TEL 215-861-8900
                                                                                     Fax: FAX 215-861-8618
                                                                                     Email: albert.glenn@usdoj.gov
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED
                                                                                     Designation: Assistant US Attorney


  Date Filed            # Docket Text
  02/05/2021                Arrest (Rule 40) of JAMES DOUGLAS RAHM (mac, ) (Entered: 02/08/2021)
  02/05/2021           1 Minute Entry for proceedings held before MAGISTRATE JUDGE RICHARD A. LLORET:
                         Initial Appearance/Removal/AC/Identity/Detention Hearing in Rule 5(c)(3) Proceedings as
                         to JAMES DOUGLAS RAHM held on 2/5/21. The Government has established pc. The
                         Defendant stipulated to pc. The Government and Defendant have agreed to conditions of
                         release. See attached Conditions of Release Order. Signed by Judge Richard A. Lloret.Court
                         Reporter ESR.(mac, ) (Entered: 02/08/2021)
  02/05/2021           2 CJA 23 Financial Affidavit filed by JAMES DOUGLAS RAHM. (mac, ) (Entered:
                         02/08/2021)
  02/05/2021           3 O/R Bond Entered as to JAMES DOUGLAS RAHM in amount of $ 100,000, (mac, ) (mac,
                         ). (Entered: 02/08/2021)
  02/05/2021           4 ORDER SETTING CONDITIONS OF RELEASE AS TO JAMES DOUGLAS RAHM (1)
                         THAT DEFENDANT IS RELEASED ON BAIL IN THE AMOUNT OF $100,000 O/R
                         WITH THE FOLLOWING CONDITIONS AS OUTLINED HEREIN. Signed by
                         MAGISTRATE JUDGE RICHARD A. LLORET on 2/5/20.2/8/20 Entered and Copies E-
                         Mailed. (mac, ) (Entered: 02/08/2021)
  02/12/2021                ***TRANSFERRED CASE as to JAMES DOUGLAS RAHM TO THE DISTRICT OF
                            COLUMBIA. (ap, ) (Entered: 02/12/2021)



                                                        PACER Service Center
                                                            Transaction Receipt
                                                               02/25/2021 18:26:50
                                   PACER
                                                   laurencepierrelouis:6666203:0 Client Code:
                                   Login:
                                                                                 Search         2:21-mj-
                                   Description: Docket Report
                                                                                 Criteria:      00235
                                   Billable        1                             Cost:          0.10
https://ecf.paed.uscourts.gov/cgi-bin/DktRpt.pl?158607563617701-L_1_0-1                                                   2/3
